DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 21 of U.S. Patent No. 10,751,749.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claims 8, 21 and instant claims 1, 20 are minor and obvious from each other.  Patented claims 8, 21 pertain to a species of the instant claims 1, 20 and therefore anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.  For example, instant claim 1 pertains to a spray roller system for spraying paint and rolling paint comprising an extension tube, an in-line valve, a distal coupling, a spray head, a swivel coupling, and a bracket configured to attach the paint roller to the extension tube.  Patented claim 8 also pertains to a spray roller system for spraying paint and rolling paint comprising an extension tube, a distal coupling, a spray head, a swivel coupling, a clamp configured to attach and detach the roller to the extension tube, and additional details regarding each component.  That is the only difference.   Therefore, the instant claim 1 is a broader version of the patented claim 8.  Furthermore, in the instant claim 1, the claimed limitations can be found in the patented claim 8.  Any infringement over the patented claim 8 would also infringe over the instant claim 1.  Hence the instant claim does not differ from the scope of the patented claim 8.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.  
Furthermore, instant claim 20 pertains to a method of converting a spray roller between spray rolling and spraying without rolling by fixing the roller to the extension tube using a fastener, spray rolling with the roller fixed to the extension tube, detaching the roller from the extension tube using the fastener to release the roller, and spraying without the roller.  Patented claim 21 also pertains to a method of converting a spray roller between spray rolling and spraying without rolling by fixing the roller to the extension tube by clamping the roller to the extension tube, spray rolling with the roller fixed to the extension tube, detaching the roller from the extension tube by unclamping the roller from the tube extension, and spraying without the roller.  That is the only difference.  Therefore, the instant claim 20 is a broader version of the patented claim 21.  Furthermore, in the instant claim 20, the claimed limitations can be found in the patented claim 21.  Any infringement over the patented claim 21 would also infringe over the instant claim 20.  Hence the instant claim does not differ from the scope of the patented claim 21.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,632,495 to Carey et al is directed to the state of the art as a teaching of a painting device with extension tube, roller and spray nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754